EXHIBIT 99.1 Unaudited Condensed Interim Consolidated Financial Statements (Expressed in Thousands of Canadian Dollars) For The Six Months Ended June 30, 2011 and 2010 Exeter Resource Corporation Condensed Interim Consolidated Statements of Financial Position (Expressed in Thousands of Canadian Dollars, Except Share Data) (Unaudited) June 30, 2011 December 31 Assets Current Cash and cash equivalents (Note 7) $ $ Amounts receivable and prepaid expenses Due from related parties (Note 13) 9 Current assets related to discontinued operations – – Property and equipment (Note 8) Long term assets related to discontinued operations – – $ $ Liabilities Current Accounts payable and accrued liabilities $ $ Due to related parties (Note 13) 67 Current liabilities related to discontinued operations – – Shareholders’ Equity Share capital (Note 10) Contributed surplus (Note 12) Deficit ) ) Accumulated other comprehensive income (4 ) – $ $ Contractual Obligations (Note 14) Approved by the Directors: “Bryce Roxburgh” Director “Douglas Scheving” Director See accompanying notes to the condensed interim consolidated financial statements 2 Exeter Resource Corporation Condensed Interim Consolidated Statements of Income (Loss) and Comprehensive Income (Loss) (Expressed in Thousands of Canadian Dollars, Except Share Data) (Unaudited) Three months ended June 30 Six months ended
